          Case 1:18-cv-07541-ER Document 43 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         8/18/2020
 Seth Curkin et al.,

                                   Plaintiffs,
                                                            1:18-cv-07541 (ER) (SDA)
                       -against-
                                                            ORDER SCHEDULING TELEPHONIC
 The City of New York et al.,                               SETTLEMENT CONFERENCE

                                   Defendants.


STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Wednesday, September 30, 2020 at 2:00 p.m. The settlement shall proceed by telephone unless

the parties advise the Court that they have access to and prefer proceeding by alternative remote

means, such as by video.

       The Court will provide dial-in information to the parties by email before the conference.

The parties must comply with the Settlement Conference Procedures for Magistrate Judge

Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

SO ORDERED.

DATED:         New York, New York
               August 18, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
